Citation Nr: 0827675	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
March 1968 rating decision that denied entitlement to service 
connection for an eye condition, specifically, amblyopia, 
exotropia, and hypertropia, right eye.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for amblyopia, exotropia, and hypertropia, right 
eye.  

3.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

4.  Entitlement to an increased evaluation for residuals of 
shrapnel wound, right knee/leg, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February and June 2005 and January 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  The February 2005 
rating decision granted service connection for PTSD, 
evaluated as 30 percent disabling, effective October 27, 
2004; continued a 10 percent evaluation for residuals, 
shrapnel wound, right knee/leg; and found that new and 
material evidence had not been submitted sufficient to reopen 
the claim for service connection for amblyopia, exotropia, 
and hypertropia, right eye.  

The June 2005 rating decision found that no revision was 
warranted in the decision to deny compensation for amblyopia, 
exotropia, and hypertropia, right eye because that decision 
was not clearly and unmistakably erroneous.  The January 2006 
rating decision found that no CUE was made in the March 1968 
disallowance of service connection for a right eye condition.  

A January 2008 rating decision granted an increased initial 
evaluation of 50 percent for PTSD.  Despite the grant of this 
increased evaluation, the veteran has not been awarded the 
highest possible evaluation.  As a result, he is presumed to 
be seeking the maximum possible evaluation and his claim 
remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 
(1993).  

In his March 2006 Form 9 (substantive appeal) the veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  An April 2008 letter informed him that his 
hearing was scheduled for June 2008.  The record reflects 
that the veteran failed to report for this hearing.  As such, 
his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.702(d) (2007).  

Regarding the request to reopen the claim for amblyopia, 
exotropia, and hypertropia, right eye, the Board has 
considered the recent decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Boggs v. 
Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, 
the Federal Circuit held that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F. 3d 399 (Fed. Cir. 1996).  

In this case, as will be discussed below, the veteran was 
previously denied service connection for amblyopia, 
exotropia, and hypertropia, right eye, on the basis that 
these are constitutional or developmental abnormalities, and, 
thus, not disabilities for VA purposes.  As there were 
diagnoses of amblyopia, exotropia, and hypertropia, right eye 
at the time of the previous rating decision, the diagnoses of 
those conditions since that denial cannot constitute 
different diagnosed disease or injury.  As such, new and 
material evidence is required to reopen the claim for service 
connection. 

The decision by the Board granting a 70 percent initial 
evaluation for PTSD raises the issues of the veteran's 
entitlement to a total rating based on individual 
unemployability. This issue is referred to the RO for 
adjudication.

The issue of entitlement to an increased evaluation for 
residuals of shrapnel wound, right knee/leg, currently 
evaluated as 10 percent disabling, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  A March 1968 rating decision that denied service 
connection for an eye condition, specifically, amblyopia, 
exotropia, and hypertropia, right eye, did not contain an 
undebatable error that was outcome determinative.

2.  The March 1968 rating decision which denied service 
connection for an eye condition, specifically, amblyopia, 
exotropia, and hypertropia, right eye, is final.  

3.  Evidence submitted since March 1968 is cumulative or 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

4.  The veteran's PTSD is manifested by recurrent intrusive 
thoughts, nightmares, sleep impairment, disturbances of 
motivation and mood, mild memory impairment, and difficulty 
in establishing and maintaining effective work and social 
relationships; these symptoms are suggestive of occupational 
and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  There was no CUE in the March 1968 rating decision.  38  
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007). 

2.  The March 1968 rating decision, which denied service 
connection for an eye condition, specifically, amblyopia, 
exotropia, and hypertropia, right eye, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

3.  No new and material evidence has been associated with the 
claims file subsequent to the March 1968 denial, and the 
claim for service connection for amblyopia, exotropia, and 
hypertropia, right eye, is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  

4.  The schedular criteria for an initial evaluation of 70 
percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Regarding the veteran's claim that there was CUE in a March 
1968 rating decision that denied entitlement to service 
connection for an eye condition, specifically, amblyopia, 
exotropia, and hypertropia, right eye, the Board notes that 
the VCAA does not apply to CUE claims.  Livesay v. Principi, 
15 Vet. App. 165, 179 (2001).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in regard to reopening claims, VA must inform the 
claimant of what information and evidence is necessary to 
reopen the claim and what information and evidence is 
necessary to establish entitlement to the benefit sought.  In 
this case, the appellant was provided notice on both of these 
aspects of his request to reopen.  

In Kent, the Court also held that the VCAA requires VA to 
look at the bases for the denial in the prior decision and to 
respond with a letter describing the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, as will be discussed further 
below, the claim for service connection for an eye condition 
was denied in the March 1968 rating decision, because this 
was a constitutional or developmental abnormality, and not a 
disability under the law.  

Regarding the request to reopen, a December 2004 letter 
informed the veteran of what information and evidence would 
be considered "new" and "material" as required to reopen 
his claim.  This letter also informed him of what information 
and evidence was required to grant the underlying claim for 
service connection.  The December 2004 letter specifically 
informed the veteran that service connection for amblyopia, 
exotropia, and hypertropia, right eye was previously denied 
in the March 1968 rating decision because these are 
constitutional or developmental abnormalities, and not 
disabilities under the law, and that the evidence submitted 
needed to relate to this fact.  The veteran has thus been 
furnished notice regarding the basis for the prior denial.  
Kent v. Nicholson.  

Regarding the claim for an increased initial evaluation for 
PTSD, a June 2005 letter advised the veteran of the 
information and evidence required to establish entitlement to 
a higher evaluation for service-connected PTSD.  Both the 
December 2004 and June 2005 letters satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.  
These letters also requested that the veteran submit any 
pertinent evidence in his possession, consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect.  A March 2006 letter provided notice regarding 
disability ratings and effective dates, consistent with 
Dingess/Hartman.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, some 
notice was provided after the initial AOJ decision.  However, 
the timing deficiency was remedied by the issuance of VCAA 
notice followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir.  2006).  The claims were 
readjudicated in the January 2008 SSOC which reconsidered the 
claims based on all the evidence of record.  Therefore, any 
timing deficiency was remedied.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

VA's duty to assist a claimant has limits, even under the 
VCAA.  "The Secretary is not required to provide assistance 
to a claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2).  Moreover, § 5103A(f) 
states, "Nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  VA 
has specified that it will not provide an examination prior 
to reopening a finally disallowed claim. 38 C.F.R. § 
3.159(c)(4)(iii).  

The veteran's service treatment records, vocational 
rehabilitation records, and VA and private treatment records 
have been associated with the claims file.  In addition, the 
veteran was afforded VA examinations to evaluate his PTSD in 
January 2005 and November 2007.  

During VA treatment in October 2004, the veteran reported 
that his past psychiatric history included treatment at the 
Northport VA Medical Center (VAMC) in the 1970s.  The Board 
notes that the veteran is seeking a higher initial rating for 
PTSD, from October 27, 2004, as such, records of psychiatric 
treatment from the 1970s are not pertinent to the severity of 
the veteran's service-connected PTSD since the effective date 
of the grant of service connection.  Moreover, as the veteran 
has indicated that this was psychiatric treatment, these 
records are not pertinent to the request to reopen the claim 
for service connection for amblyopia, exotropia, and 
hypertropia, right eye, and a remand to obtain these records 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
56 (1991).  

The Board has also considered the fact that, during his 
November 2007 VA examination to evaluate PTSD, the veteran 
reported that he was not working and was on Social Security 
disability.  However, a February 2008 Social Security 
Administration (SSA) inquiry associated with the claims file 
reflects that the veteran's SSA benefits were based on age.  
As this evidence reflects that the veteran is in receipt of 
SSA benefits based on age, rather than disability, any SSA 
records are not relevant to the claims on appeal as to 
require that additional adjudication resources be expended to 
obtain these records.  38 U.S.C.A. § 5103A(b),(c); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.  

II.  CUE

The veteran has made an allegation of CUE in the March 1968 
rating decision which, in pertinent part, denied service 
connection for an eye condition, specifically, amblyopia, 
exotropia, and hypertropia, right eye, on the basis that this 
was a constitutional or developmental abnormality, and not a 
disability under the law.  

CUE claims are based on the evidence of record and law in 
effect at the time of the challenged VA decision.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement 
(NOD); otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105 (2007).  In this case, the veteran 
did not initiate an appeal within one year of the 
notification of the March 1968 rating decision.  Therefore, 
that decision became final and will be accepted as correct in 
the absence of CUE.  

For the purposes of authorizing benefits, the reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the correct decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time was 
incorrectly applied.  The error must be undebatable and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never meet the high threshold of 
CUE.  38 U.S.C.A. § 5109A; Pierce v. Principi, 240 F. 3d 1348 
(Fed. Cir. 2001); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992); 38 C.F.R. § 3.105(a).  

The RO based its March 1968 denial of the veteran's claim on 
the service treatment records.  Service treatment records 
reflect that, on his enlistment report of medical history in 
November 1964, the veteran indicated that he had eye trouble 
and had worn glasses.  The physician's summary indicated that 
"19-22 ENT satisfies AR 40-501" and includes an illegible 
diagnosis, followed by OD [right eye].  On pre-induction 
physical examination in July 1965, examination of the eyes 
was normal.  A record of treatment from the eye clinic in 
August 1966 indicates that the veteran had visual acuity of 
20/400 in the right eye and 20/40 in the left eye.  During 
treatment for grenade fragments in March 1967, the physician 
noted that the veteran had had trouble with a "lazy" right 
eye.  While in the hospital, he was seen by the 
ophthalmologist, and was given a permanent E3 profile.  The 
pertinent diagnoses were amblyopia, right eye, 20/200, 
exotropia, right eye, and irregular astigmatism, left eye, 
20/30.  

The veteran underwent right eye surgery in September 1967.  
The history of present illness noted that the veteran was 
admitted for decreased visual acuity in the right eye with a 
turning out of his right eye since childhood.  Examination 
revealed vision 20/200 in the right eye and 20/40 in the left 
eye.  The veteran underwent surgery, and the physician's 
post-operative diagnoses were exotropia, right, treated, 
improved, LOD, yes; hypertropia, right, treated, improved, 
LOD, yes; and amblyopia ex anopsia, right eye, treated, 
improved, LOD, yes.  The September 1967 separation 
examination notes that the veteran was referred to the 
ophthalmology clinic.  The report from that clinic notes that 
the veteran had visual acuity of 20/200 in the right eye and 
20/40 in the left.   After service, the veteran was afforded 
a VA examination in February 1968, to evaluate other claimed 
disabilities, however, he made no complaints regarding, and 
there were no findings concerning the right eye.  

In his April 2005 claim, the veteran contended that the March 
1968 rating decision was a product of CUE, because the 
medical evidence clearly indicated that his eye condition 
manifested in or was aggravated by service.  In a January 
2006 statement submitted on a VA Form 9, the veteran asserted 
that the March 1968 rating decision was the product of CUE 
because the RO failed to provide evidence that the right eye 
condition pre-existed service.  In making this assertion, the 
veteran noted that a veteran is presumed to enter military 
service in sound condition, and included a discussion of 
38 U.S.C.A. § 1111.  He added that the rating decision was in 
error because it stated that he requested surgery in 
September 1967, but that he had not requested the surgery, 
rather, it was a military medical decision.  

Regarding the veteran's assertion that the rating decision 
was in error because it stated that he requested surgery in 
September 1967, the Board notes that the March 1968 rating 
decision did not state that the veteran requested surgery, 
but only that surgery was performed.  

The Board notes that RO decisions that predated the passage 
of the Veterans' Benefits Amendments of 1989, Pub. L. No. 
101-237, 103 Stat. 2062 (1988) were not required to set forth 
the factual bases for its decisions.  See Pierce v. Principi, 
240 F. 3d 1348, 1355-56 (Fed. Cir. 2001).  An RO failure to 
specifically refer to evidence of record or recite the 
standard of review in the March 1968 decision cannot 
constitute CUE.  Pierce, 240 F. 3d at 1356; Eddy v. Brown, 9 
Vet. App. 52 (1996).   
 
Under the laws and regulations in effect at the time of the 
March 1968 rating decision, service connection could be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C. § 310 
(currently 38 U.S.C.A. § 1110).  Governing regulations also 
provided that constitutional or developmental disorders were 
not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
38 C.F.R. § 3.303(c). 
 
Under 38 U.S.C. § 311 (currently 38 U.S.C.A. § 1111), every 
veteran was deemed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrated that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.

The Board finds that, based on the evidence then of record 
and the law then in effect, the March 1968 rating decision 
that denied service connection for an eye condition was not 
the product of CUE.  38 C.F.R. § 3.105(a).  

In this regard, while there is no clear medical opinion in 
the veteran's service treatment records that his right eye 
amblyopia, exotropia, and hypertropia were constitutional or 
developmental abnormalities, the Board notes that the March 
1968 rating decision was signed by a physician.  As such, it 
is apparent that the finding that the veteran's right eye 
condition was a constitutional or developmental abnormality 
was based on the medical opinion of this physician.  

Thus, in light of the medical evidence that the veteran's 
right eye condition was a constitutional or developmental 
abnormality, it was not error for the RO to deny service 
connection, as such abnormality is not a disability subject 
to service connection.  

The Board has considered the veteran's argument that the RO 
failed to provide evidence that his right eye disorder pre-
existed service and, impliedly, therefore, the presumption of 
soundness was not properly considered.  

The March 1968 rating decision does not explicitly apply the 
presumption of soundness.  The Board must determine whether 
any failure to apply the presumption of soundness constituted 
CUE.  

Generally speaking, congenital or developmental defects 
cannot be service-connected as a matter of express VA 
regulation.  38 C.F.R. §§ 3.303(c), 4.9.  The regulation 
relating to service connection found in 38 C.F.R. § 3.303 
remains unchanged from the time of promulgation in 1961.  See 
26 Fed. Reg. 1579 (Feb. 24, 1961).  VA's General Counsel has 
held that while it is clear that congenital or developmental 
defects may not be service-connected because they are not 
diseases or injuries under the law, such defects can be 
subject to superimposed disease or injury and that, if, 
during an individual's military service, superimposed disease 
or injury does occur, service connection may be warranted for 
the resultant disability.    See VAOPGCPREC 82-90.  The Board 
must stress that the General Counsel opinion was issued in 
1990 and was, therefore, not in effect at the time of the 
March 1968 rating decision. 
 
Accordingly, the failure to apply the presumption of 
soundness had no effect on the outcome of the case.  The 
diagnosis of record was one of developmental abnormalities.  
The RO could not, at that time, grant service connection for 
such defects.  See 38 C.F.R. § 3.303, supra.  

Under these circumstances, the Board finds that appellant has 
simply not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions applicable at that time, 
and that, but for the alleged error, the outcome of the 
decision would have been different. Accordingly the Board 
concludes that the March 1968 rating decision that denied 
service connection for an eye condition, specifically, 
amblyopia, exotropia, and hypertropia, right eye, was not 
clearly and unmistakably erroneous. 




III.  New and Material Evidence

As discussed above, in the March 1968 rating decision, the RO 
denied service connection amblyopia, exotropia, and 
hypertropia, right eye, based on a finding that these were 
constitutional or developmental abnormalities and, thus, not 
disabilities under the law.  The pertinent evidence of record 
at the time of that denial consisted of the veteran's service 
treatment records, discussed above.  

Although notified of the March 1968 rating decision in the 
same month, the veteran did not initiate an appeal; hence, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The veteran sought to reopen his previously denied claim in 
October 2004.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
March 1968 denial of the claim for service connection for an 
eye condition.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Among the evidence associated with the claims file since 
March 1968 are records of VA treatment from August 2004 to 
September 2007 which include findings of blurred vision 
secondary to hyperopia, astigmatism, and presbyopia, and 
longstanding reduced vision in the right eye, likely from 
amblyopia, possibly from one or combination of childhood 
strabismus, anisometropia.  However, none of these records 
include a medical opinion indicating that any of these 
conditions was incurred or aggravated in service (as opposed 
to being developmental), as found by the physician who signed 
the March 1968 rating decision.  

As noted above, VA's General Counsel has held that while it 
is clear that congenital or developmental defects may not be 
service-connected because they are not diseases or injuries 
under the law, such defects can be subject to superimposed 
disease or injury and that, if, during an individual's 
military service, superimposed disease or injury does occur, 
service connection may be warranted for the resultant 
disability.  See VAOPGCPREC 82-90.  However, none of the 
medical evidence associated with the claims file since March 
1968 includes an opinion that the veteran's right eye 
condition was subject to superimposed disease or injury in 
service, resulting in disability.  

Therefore, as no evidence has been associated with the claims 
file which indicates that the veteran's right eye condition 
was incurred in service (as opposed to being constitutional 
or developmental), or was subject to superimposed disease or 
injury in service, resulting in disability, the evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim, nor does it raise a reasonable possibility of 
substantiating the claim, and is, therefore, not new and 
material.  38 C.F.R. § 3.156(a).  

Based on the foregoing, the Board concludes that the claim 
cannot be reopened because no new and material evidence has 
been submitted.  38 C.F.R. § 3.156(a). 

IV.  PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The February 2005 rating decision initially granted service 
connection for PTSD, evaluated as 30 percent disabling, 
effective October 27, 2004.  A January 2008 rating decision 
subsequently granted a higher initial evaluation of 50 
percent.  

PTSD has been evaluated as 50 percent disabling under 
Diagnostic Code 9411.  Diagnostic Code 9411 evaluates PTSD 
according to the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 50 
percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is assigned for occupational and 
social  impairment with deficiencies in most areas, such as 
school, work, family relations, judgment, thinking, mood, due 
to such symptoms as:  suicidal ideation; obsessive rituals 
which  interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect to 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and  maintain effective 
relationships.  Id. 

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to symptoms such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

Records of VA treatment from August to December 2004 reflect 
findings of and treatment for PTSD.  During intake assessment 
in October 2004, the veteran described recurrent, intrusive 
thoughts, but denied flashbacks of Vietnam.  He stated that 
he had no friends who knew about what he did in Vietnam and 
that, while his family liked to go camping, he could not go 
out into the woods at night, because it reminded him of 
Vietnam.  Regarding sleep impairment, the veteran indicated 
that, on a good night, he had 5 or 6 hours of broken sleep, 
but that, he had difficulties with sleep when anxious or 
stressed out.  He stated that he was easily irritable, but 
had learned not to act out on his anger, and reported that he 
was not physically or verbally violent.  He complained of 
problems with concentration and hypervigilance, and related 
that he was able to go out to eat in restaurants, but had to 
sit facing the people, so he could monitor what was going on.  
The veteran indicated that he had previously worked in the 
hotel business, and currently worked at a car wash washing 
cars.  He stated that he had been married for 23 years and 
had two children.  

On mental status examination, speech was logical and goal-
directed.  Thought processes were intact without evidence of 
psychosis.  The veteran denied hallucinatory flashbacks, and 
suicidal and homicidal plans, although he described chronic 
suicidal thoughts with no past attempts.  Insight and 
judgment were fair.  The Axis I diagnosis was PTSD, chronic, 
with impact on social and vocational functioning.  On Axis V, 
the psychologist assigned a current Global Assessment of 
Functioning (GAF) score of 50.  

During group therapy in October 2004, the veteran's mood was 
somewhat subdued with congruent affect, and judgment and 
insight were intact.  During individual therapy later in 
October 2004, the veteran's mood was very anxious, but 
thoughts were logical and goal-directed.  On medication 
intake in November 2004, the veteran reported longstanding 
PTSD symptoms including recurrent nightmares, social 
withdrawal, depressed mood, and generalized anxiety, but 
denied a history of panic attacks.  He denied active suicidal 
or homicidal ideations or plans.  On mental status 
examination speech was normal rhythm and flow and there was 
no evidence of recent or remote memory deficits.  Attention 
and concentration were impaired, but no hallucinations or 
delusions were noted.  Thoughts were logical, goal-directed, 
coherent, and relevant.  Mood was depressed and affect was 
appropriate to the thought content.  No active suicidal or 
homicidal thoughts, ideations, plan, or intent were noted, 
and insight and judgment were intact.  The Axis I diagnosis 
was PTSD, chronic, and on Axis V, the physician assigned a 
current GAF score of 45, with the highest GAF score in the 
last year being 48.  During individual therapy in December 
2004, the veteran's mood was anxious and thoughts were 
logical and goal-directed.  

On VA examination in January 2005, the veteran reported that 
he re-experienced his traumas in nightmares and intrusive 
thoughts, adding that he only had the dreams about once every 
one or two months.  He denied any flashbacks.  He reported 
that he could not get emotionally close to people, was 
hypervigilant, and had exaggerated startle response, 
irritability, and insomnia.  He stated that his symptoms had 
strained his relationship with his wife, somewhat distanced 
him from his children, and caused him not to advance in his 
jobs as he possibly could have.  Regarding his social 
history, the veteran indicated that he was involved with his 
two children, and that he was currently working in a car 
wash.  

On mental status examination, the veteran was fully alert and 
oriented, was dressed casually, but appropriately, and was 
fairly groomed.  Speech was normal in tone, thoughts were 
goal-directed, and mood and affect were anxious.  There was 
no gross impairment in memory or cognition, and he denied 
lethality and hallucinations.  Insight and judgment were fair 
to good.  The Axis I diagnosis was PTSD, chronic.  On Axis V, 
the examiner assigned a GAF score of 55.  

In his May 2005 NOD, the veteran indicated that he had 
extreme difficulty maintaining gainful employment due to his 
PTSD, and added that he took Buproprion twice a day.  In a 
March 2006 statement, the veteran indicated that his PTSD was 
incorrectly rated by the RO because he had occupational and 
social impairment with severe deficiencies in work, school, 
family relations, judgment, and suicidal intentions.  He 
reported that he suffered from panic attacks, severe 
depression, and had marital problems.  He added that he had 
been taking medication for PTSD since October 2004, and the 
dosage had increased.  

Records of VA treatment from December 2005 to September 2007 
also reflect diagnoses of and treatment for PTSD.  During 
individual therapy in February 2006, the veteran reported 
that he was having problems keeping up with his classwork.  
The psychologist noted that this seemed to stem from a 
combination of PTSD and vision problems, in that he was 
unable to see the computer screen due to his eye condition, 
and the veteran's computer class was in a lab setting, which 
was distracting to him.  On mental status examination the 
veteran was anxious.  

In April 2006, the veteran presented with symptoms of 
severely disabling PTSD, which included intrusive thoughts, 
recurrent nightmares, flashbacks, social detachment, memory 
problems, inability to tolerate crowds, estrangement from 
family and friends, disturbed sleep, extreme irritability, 
poor concentration, hypervigilance, and increased startle 
response.  The psychologist noted that these symptoms 
significantly interfered with both social and vocational 
functioning.  The veteran reported that he was attempting to 
attend school, but that he was having problems with his eyes 
and concentration.  He added that he was unable to be around 
the younger students without feeling anxious.  On mental 
status examination the veteran was tense and anxious.  Speech 
was logical and goal-directed.  Thought processes were intact 
without evidence of psychosis.  He denied current suicidal or 
homicidal ideation.  Mood was depressed and anxious, and 
thought and judgment were fair.  The Axis I diagnosis was 
PTSD, chronic, with impact on social and occupational 
functioning and, on Axis V, the psychologist assigned a 
current GAF score of 50.  

Despite the symptoms described in April 2006, during 
medication management treatment two weeks later, the veteran 
indicated that, while he had nightmares, he was currently 
sleeping fairly well.  He reported that he remained active in 
daily affairs, and had been active with the American Legion.  
He indicated that he could not finish his studies, indicating 
that he had problems dealing with technical assistance, such 
as computer work.  On examination, speech was of normal 
rhythm and flow, attention and concentration span was fair, 
and no memory problems were noted.  Thoughts were logical and 
goal-directed, with no active delusions or hallucinations 
noted.  Mood was dysphoric and he had full range of affect.  
No active suicidal or homicidal ideations or plans were 
noted, and insight and judgment were fair.  The Axis I 
diagnosis was PTSD, chronic, and on Axis V the physician 
assigned a current GAF score of 45.  

During treatment in July 2006 the veteran reported that he 
was working at the car wash and was very involved with his 
service organization and was sending boxes to troops in Iraq.  
During treatment in September 2006, the veteran stated that 
he was doing OK and that he continued to work part-time as 
well as volunteer, with some problems with relationships in 
each setting.  During medication management in October 2006, 
the veteran reiterated that, while he had nightmares, he was 
currently sleeping fairly well, and that he remained active 
in daily affairs, and had been active with the American 
Legion.  On examination, speech was of normal rhythm and 
flow, attention and concentration span were fair, and no 
memory problems were noted.  Thoughts were logical and goal-
directed, with no active delusions or hallucinations noted.  
Mood was dysphoric and he had full range of affect.  No 
active suicidal or homicidal ideations or plans were noted, 
and insight and judgment were fair.  The Axis I diagnosis was 
PTSD, chronic, and on Axis V the physician assigned a current 
GAF score of 45, with the highest GAF score in the past year 
being 48.  

In September 2007, the veteran indicated that he had been 
volunteering in an education series, remained active in his 
daily affairs and with the American Legion, and had been 
working part-time in the car washing business, which he 
claimed helped him keep his mind occupied.  Examination 
findings and the Axis I and V diagnoses were the same as in 
October 2006.  

The veteran underwent VA examination again in November 2007.  
He reported symptoms of insomnia, nightmares, irritability, 
anger, night sweats, flashbacks, and feeling hopeless.  He 
reported that he required continuous treatment to control his 
condition because, without medications, he was unable to 
function in his daily life.  Regarding employment, the 
veteran indicated that he had quit his job at the car wash 6 
months earlier [parenthetically, the Board notes that, during 
treatment 2 months earlier, the veteran indicated that he was 
working part-time at the car wash] and was on SSA disability, 
adding that he quit because he could not get along with 
people.  The veteran stated that he isolated himself from 
others.  

On mental status examination orientation was within normal 
limits and appearance and hygiene were appropriate.  Affect 
and mood were abnormal, with disturbance of motivation and 
mood, and the veteran appeared anxious throughout the 
interview.  Speech was pressured and angry, but not 
circumstantial, circumlocutory, or stereotyped.  
Concentration was within normal limits, panic attacks, and 
obsessional rituals were absent.  No delusion or 
hallucination was observed on examination.  Thought processes 
were appropriate and judgment was not impaired.  There was 
mild memory impairment, in that the veteran forgot names, 
directions, and recent events.  Suicidal and homicidal 
ideation were absent.  The examiner noted that the veteran 
was unemployed, his wife was divorcing him because she could 
not take it anymore, and the veteran tended to isolate 
himself.  The Axis I diagnosis was PTSD, and on Axis V the 
examiner assigned a GAF score of 49.  

The examiner commented that the veteran was intermittently 
unable to perform activities of daily living, but he could 
provide self-care.  He had difficulty establishing and 
maintaining effective work/school and social relationships, 
and would continue to have problems with chronic 
unemployment.  He was unable to maintain effective family 
role functioning, or perform recreation or leisure 
activities.  He had no difficulty understanding commands, and 
appeared to pose no threat of persistent danger or injury to 
self or others.  The examiner concluded by stating that the 
veteran's prognosis was poor.   

The aforementioned medical evidence reflects that the 
veteran's PTSD has been manifested by recurrent intrusive 
thoughts, nightmares, sleep impairment, disturbances of 
motivation and mood, mild memory impairment, and difficulty 
in establishing and maintaining effective work/school and 
social relationships.  These symptoms are reflective of 
occupational and social impairment more closely approximating 
the criteria for a 70 percent initial evaluation.  

At no point since the effective date of the grant of service 
connection has the veteran's overall PTSD symptomatology met 
the criteria for an evaluation in excess of 70 percent.  In 
this regard, the medical evidence does not show the veteran 
to have total social and occupational impairment due to PTSD.  

While the veteran described chronic suicidal thoughts during 
treatment in October 2004 and reported suicidal intentions in 
his March 2006 statement, he denied suicidal ideation or 
plans during treatment in October 2004, April and October 
2006, and September 2007.  On the most recent VA examination, 
suicidal ideation was absent.  

In addition, while the veteran reported in March 2006 that he 
had occupational and social impairment with severe 
deficiencies in work, school, family relations, and judgment, 
the foregoing evidence reflects that the veteran was employed 
at a car wash.  Although he reported during the most recent 
VA examination that he had quit his job because he could not 
get along with people, and was on SSA disability, as noted 
above, evidence in the claims file reflects that the veteran 
is in receipt of SSA benefits due to his age.  In addition, 
the record indicates that the veteran has been active with 
the American Legion does volunteer work.  

Although the veteran described deficiencies in school, the 
record also reflects that the veteran did attend school as 
part of vocational rehabilitation.  While the veteran's 
vocational rehabilitation folder includes an August 2006 
statement from the veteran indicating that he could not keep 
up with his classes because of PTSD, in that he could not 
remember complex tasks, the medical evidence indicates that 
the veteran's difficulties with his schooling were the result 
of problems with concentration and vision, as the veteran's 
psychologist specifically opined in February 2006 that his 
problems keeping up with classwork appeared to stem from a 
combination of PTSD and vision problems.  

Regarding family relations, although the veteran most 
recently reported during the November 2007 VA examination 
that his wife was divorcing him, he reported in January 2005 
that his PTSD symptoms had only somewhat distanced him from 
his children, and went on to state that he was involved with 
his two children.  The veteran has not since described 
problems in his relationships with his children.  

In addition, the medical evidence reflects that judgment has 
been described as fair, fair to good, and intact.  On VA 
examination in November 2007, the examiner specifically 
indicated that the veteran's judgment was not impaired.  
Moreover, the veteran's thoughts have been described as 
logical, goal-directed, coherent, relevant, appropriate and 
without evidence of psychosis.  On VA examination in November 
2007 thought processes were appropriate.  

The Board has considered the fact that the November 2007 VA 
examiner found that the veteran was intermittently unable to 
perform activities of daily living, however, the same 
examiner noted that the veteran could provide self-care and 
that his appearance and hygiene were appropriate.  As such, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene) as 
contemplated in the criteria for a 100 percent evaluation has 
not been demonstrated.  

The Board further finds that none of the GAF scores assigned, 
ranging from 45 to 55, provides a basis for assigning an 
initial evaluation in excess of 50 percent for PTSD.  GAF 
scores ranging from 51 to 60 reflect only moderate difficulty 
in social, occupational, or school functioning, while scores 
from 41 to 50 reflect serious impairment in social, 
occupational, or school functioning.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  

The Board finds that that even the lowest GAF score of 45 is 
consistent with the reported symptomatology, to include 
difficulty establishing and maintaining effective work/school 
and social relationships, and, thus, is indicative of no 
greater impairment than that contemplated by a 70 percent 
rating.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
70 percent evaluation reflects the highest level of 
disability since the effective date of the grant of service 
connection, October 27, 2004.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran reported in September 2007 that he continued to 
work at the car wash and, although he indicated in November 
2007 that he had quit because of an inability to get along 
with people, and was on SSA disability, the claims file 
indicates that the veteran was in receipt of SSA benefits due 
to his age, thus, marked interference with employment has not 
been shown.  Additionally, PTSD has not required any, let 
alone frequent, periods of hospitalization since the grant of 
service connection.  Therefore, referral for consideration of 
an extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

Based on the foregoing, the Board finds that, resolving the 
benefit of the doubt in the veteran's favor, the evidence 
warrants a 70 percent initial evaluation for PTSD.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of CUE in the March 1968 rating decision is denied.  

New and material evidence not having been presented, the 
claim of entitlement to service connection for amblyopia, 
exotropia, and hypertropia, right eye is not reopened.

An initial evaluation in of 70 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  





REMAND

The veteran's residuals of shrapnel wound of the right 
knee/leg have been evaluated as 10 percent disabling pursuant 
to Diagnostic Code 5312.  This diagnostic code provides 
evaluations of 10, 20, and 30 percent for injuries of Muscle 
Group XII which are moderate, moderately severe, and severe, 
respectively.  38 C.F.R. § 4.73, Diagnostic Code 5312 (2007).  

The veteran has asserted that he is entitled to an increased 
evaluation for his residuals of shrapnel wound of the right 
knee/leg on the basis of muscle, nerve, and bone damage.  A 
January 2008 rating decision granted a separate 10 percent 
rating for degenerative arthritis of the right knee, 
effective November 5, 2007.  

The Court has held that VA must consider whether a veteran's 
service-connected disabilities warrant separate ratings for 
orthopedic, neurological, and scar impairment.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or 
manifestation under 38 C.F.R. § 4.14).  

At the same time, however, the evaluation of the same 
disability under various diagnoses is to be avoided, and a 
muscle injury evaluation will not be combined with a 
peripheral nerve evaluation of the same body part unless the 
injuries affect different functions.  See 38 C.F.R. §§ 4.14, 
4.55(a) (2007).   

On the most recent VA examination to evaluate the residuals 
of shrapnel wound, right knee/leg, the examiner noted that 
the parts of the veteran's body affected by nerve disease 
were the thigh muscle and knee, and that due to this nerve 
disease, there was tingling, numbness, and weakness of the 
affected parts.  The examiner found that the peripheral nerve 
examination was within normal limits, however, strength in 
the lower extremities was decreased to 4/5.  In response to 
the specific question as to whether the residuals of shrapnel 
wound included any neurological damage, the examiner answered 
in the affirmative, indicating that the veteran had decreased 
strength and sensory function.  

The foregoing demonstrates that the veteran does have current 
neurological manifestations of his service-connected 
residuals of shrapnel wound, right knee/leg, however, the 
medical evidence does not clearly indicate whether such 
neurological impairment, separate and distinct from 
degenerative arthritis, affects different functions than 
those contemplated in the 10 percent evaluation assigned for 
muscle injury.  Moreover, even if such distinct neurological 
damage does affect different functions than those 
contemplated in the current 10 percent evaluation for muscle 
injury, there is no medical assessment of the severity of 
this impairment, as is required to assign a rating under the 
applicable diagnostic code.  In light of the foregoing, the 
Board believes that additional examination would be helpful 
to the disposition of this increased rating claim.  See 
38 U.S.C.A. § 5103A (d)(1).  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
shall result in a denial of the claim for increase.  See 
38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO must obtain and associate with the claims file any 
copy(ies) of notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Hampton VA Medical Center (VAMC) dated from August 2004 to 
September 2007.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file. 
 See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain records of treatment for the veteran's right knee/leg 
from the Hampton VAMC, since September 2007, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and the record before the examining physician is complete, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its letter to the veteran 
meets the notice requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should obtain from the Hampton 
VAMC all records of evaluation and/or 
treatment of right knee/leg, since 
September 2007.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  

The RO should notify the veteran of the 
evidence that is his ultimate 
responsibility to submit, and ensure that 
its letter meets the notice requirements 
of Vazquez-Flores (cited to above).  The 
RO should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should offer an opinion as 
to whether the veteran has any separately 
ratable neurological manifestations of 
his residuals of shrapnel wound, right 
knee/leg, separate and distinct from 
degenerative arthritis of the right knee 
and which affects different functions 
than those contemplated in the 10 percent 
evaluation assigned for muscle injury.  
If any such manifestations are present, 
the examiner should identify the nerve or 
nerves involved, and should indicate 
whether such impairment is mild, 
moderate, or severe.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal, to include the issue 
of entitlement to TDIU.  If the veteran 
fails, without good cause, to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim, on 
the merits, in light of all pertinent 
evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


